DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-9 are pending of which claims 1, 6, 7, 8 and 9 are in independent form.
	Claims 1-9 are rejected under 35 U.S.C. 101.
	Claims 1-9 are rejected under 35 U.S.C. 102(a)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claims 1-5, recites “a processing system”, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clear whether the processing devices include at least a processor or a storage. The claims must distinctly mention having a processor/storage.    

Regarding claim 6, recites “a processing device”, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not clear whether the device 

Regarding claim 8, recites “a program”, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a software per se. Software by itself does not fall within at least one of the four categories of patent eligible subject matter. 

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) recite(s) categorizing/grouping/classifying users based on the characteristics and environments; nothing in the claim element precludes the step from practically performing certain methods of organizing human activity and mental process.
The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the generic computer components, then it falls within the “certain methods of organizing human activity” and “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHHARA; Kazuto et al. (US 20160071129 A1) [Ohhara].

	Regarding claims 1, 6, 7 , 8 and 9, Ohhara discloses, a processing system comprising a first processing device and a second processing device, wherein (a) the first processing device obtains first characteristics information indicating a characteristic of each of a plurality of users in a first environment, divides the plurality of users into first clusters according to the obtained first characteristics information, and  transmits, to the second processing device, belonging information indicating which of the first clusters each of the plurality of users belongs to (The classification processing unit 150 classifies users by their operation histories included in the operation/activation and 
(b) the second processing device obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment, and divides the plurality of users into second clusters according to the transmitted belonging information and the obtained second characteristics information (The classification processing unit 150 classifies users by their operation histories included in the operation/activation history information 210 obtained by the operation/activation history obtaining unit 130 into some groups of users having similar life patterns, users having similar operation histories being put in a group, to thereby classify the life patterns of the users. As a result of such a classification process, groups each constituted by users having life patterns similar to one another are formed, and information indicating the formed groups and users belonging to the respective groups is generated. The generated information is information indicating a classification result described below, that is, indicating one element of classified life patterns of users ¶ [0040], [0042], [0043], [0045]-[0047]. Also see Figs. 6-8 and 11, wherein these figures show different users and different groups, each group can be associated to an environment).

Regarding claim 2, Ohhara discloses, wherein the second processing device divides the plurality of users into interim clusters corresponding to the first clusters according to the transmitted belonging information, calculates an average of the second characteristics information obtained for users who belong to each of the interim clusters, and divides the plurality of users into the second clusters according to degrees of similarity between the obtained second characteristics information and the calculated averages (In this system, the distances between vectors that represent preferences of users are measured by using a plurality of user similarity metrics, the set of users is segmented into a plurality of clusters on the basis of the distances between vectors measured by using the user similarity metrics, a plurality of cluster segmentation results are combined, and preferences of the users are extracted ¶ [0004]. The classification processing unit 150 groups users for which it is determined in a clustering process that the feature vectors are similar to one another into some types having similar life patterns. That is, the classification processing unit 150 forms groups each constituted by users respectively corresponding to feature vectors that are similar to one another, and generates information indicating the formed groups and users belonging to the respective groups ¶ [0042]. As a method for summarizing information, various methods of (1) simply adding the values for users within the group, (2) averaging the values, and (3) aggregating only the values of items for which users having a value other than zero are a majority can be employed, for example. With the method (1), the sum of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (2), the average of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (3), a vector that includes the values of items that are aggregated (summed up, averaged, or the like) for each group as elements can be obtained ¶ [0045]).

Regarding claim 3, Ohhara discloses, wherein the belonging information indicates which cluster a user belongs to using a vector in which an element associated with the cluster to which the user belongs is set to nonzero and elements associated with clusters to which the user does not belong are set to zero (FIG. 6 is a diagram illustrating an example of the content of feature vectors generated by a classification processing unit 150 ¶ [0016]. As a method for summarizing information, 

Regarding claim 4, Ohhara discloses, wherein the nonzero element is set to a degree of similarity between a centroid based on the first characteristics information of a cluster to which 15the user belongs and the first characteristics information obtained for the user (FIG. 6 is a diagram illustrating an example of the content of feature vectors generated by a classification processing unit 150 ¶ [0016]. As a method for summarizing information, various methods of (1) simply adding the values for users within the group, (2) averaging the values, and (3) aggregating only the values of items for which users having a value other than zero are a majority can be employed, for example. With the method (1), the sum of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (2), the average of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (3), a vector that includes the values of items that are aggregated (summed up, averaged, or the like) for each group as elements can be obtained. A vector obtained for each group by summarizing information corresponds to information that indicates the life patterns of users summarized for the group ¶ [0045]. Also see ¶ [0040]-[0044]).

Regarding claim 5, Ohhara discloses, wherein the second processing device divides the plurality of users into the second clusters according to integration vectors obtained by concatenating, for each user, the obtained second characteristics information and vectors relating to the transmitted belonging information (FIG. 6 is a diagram illustrating an example of the content of feature vectors generated by a classification processing unit 150 ¶ [0016]. As a method for summarizing information, various methods of (1) simply adding the values for users within the group, (2) averaging the values, and (3) aggregating only the values of items for which users having a value other than zero are a majority can be employed, for example. With the method (1), the sum of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (2), the average of vectors each corresponding to information about preferences of each user in each group can be obtained. With the method (3), a vector that includes the values of items that are aggregated (summed up, averaged, or the like) for each group as elements can be obtained. A vector obtained for each group by summarizing information corresponds to information that indicates the life patterns of users summarized for the group ¶ [0045]. Also see ¶ [0040]-[0044]).

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/3/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154